 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-PO-223-EFB
12                                Plaintiff,            ORDER TO WITHDRAW EXISTING ARREST
                                                        WARRANT RE: SHANE EVANS AND ISSUE
13                          v.                          SUMMONS
14   SHANE EVANS,
15                               Defendant.
16

17                                                   ORDER
18          On May 27, 2018, the defendant, Shane Evans, was issued a misdemeanor citation in this matter

19 and ordered to appear before this Court on September 11, 2018. Mr. Evans failed to appear as instructed

20 and this Court issued a warrant for his arrest.

21          The Court has been informed that Mr. Evans was apprehended by state law enforcement officers

22 on July 5, 2021. At the time of his arrest, Mr. Evans was found to be suffering from injuries that

23 required that he be hospitalized for medical treatment, where he remains at the time of this Order.

24          For the defendant’s health and continued medical treatment, the Court ORDERS that the existing

25 arrest warrant for Mr. Evans is withdrawn and that a new summons issue for his appearance before this

26 Court on October 6, 2021, at 2 p.m.

27 / / /

28 / / /

      ORDER TO WITHDRAW ARREST WARRANT AND TO ISSUE     1
      SUMMONS
 1         The Court further ORDERS that the Clerk of the Court notify the United States Marshals Service

 2 promptly that the arrest warrant has been withdrawn, and a summons has been issued.

 3         SO ORDERED.

 4 Dated: July 6, 2021.                               ____________________________
                                                      Hon. Edmund F. Brennan
 5                                                    United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ORDER TO WITHDRAW ARREST WARRANT AND TO ISSUE   2
     SUMMONS
